FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50133

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01023-ODW

  v.
                                                 MEMORANDUM *
AARON EMERSON BUCKLEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Aaron Emerson Buckley appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Buckley’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Buckley the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Buckley waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to

Buckley’s plea or his criminal history category. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waivers.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-50133